Citation Nr: 0501045	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish eligibility to Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant in this case is the surviving spouse of a 
deceased individual who allegedly had recognized service in 
the armed forces of the United States in the Philippines 
during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination of the 
Manila, Philippines, VA Regional Office (RO), which 
determined that sufficient new and material evidence had not 
been submitted with which to reopen the above claim.

The issue of whether the appellant has met the basic 
eligibility requirements for VA disability benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO finally denied the appellant's claim of 
entitlement to VA death benefits in August 2000.

2.  Evidence submitted since the August 2000 RO decision is 
neither cumulative nor redundant and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the issue of whether the 
appellant's deceased spouse had recognized service.




CONCLUSIONS OF LAW

1.  The August 2000 RO decision which denied the appellant's 
claim of entitlement to VA death benefits is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the August 2000 RO decision 
is new and material; thus, the requirements to reopen the 
claim of entitlement to VA death benefits have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the appellant is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  In any event, based on the favorable decision 
discussed below, the Board finds that any failure in VA's 
duty to notify and assist the appellant regarding her claim 
for new and material evidence is moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Eligibility for VA benefits

Eligibility for VA benefits is based on statutory and 
regulatory provisions which 
define an individual's legal status as a veteran of active 
military service.  See 38 U.S.C.A. §§ 101(2), 101(24) (West 
2002); 38 C.F.R. §§ 3.1, 3.6 (2004).  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A § 101(2); 38 C.F.R. § 
3.1(d). See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2004).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2004).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA. VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  With regard to 
a previous and final denial of such status, the establishment 
of veteran status is subject to the requirements of "new and 
material evidence" in order to reopen the claim.  D'Amico, 
209 F.3d at 1327.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

Finality/New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the appellant's claim of new and 
material evidence was received by the RO in July 2002, the 
new regulatory criteria are applicable.

The RO denied the appellant's claim to establish eligibility 
to VA disability benefits in August 2000.  At that time, the 
evidence of record included Death Certificates of the 
appellant's spouse dated in July 1977 and June 1978; an 
Appication For Old Age Pension (Surviving Spouse) for the 
Philippine Veterans Affairs Office dated in January 1991; a 
letter from appellant indicating that her spouse was named 
Corporal U.A. (spelling the last name with only one c) with 
serial number 193076 and that he was a former member of the 
11th Infantry Division of USAFIP, NL; a joint affidavit 
authored by M.A. and C.J. as to the death of the spouse of 
the appellant; a Certification from the Armed Forces of the 
Philippine Army, Office of the Adjutant General dated in July 
2002; and an Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child (VA Form 21-534) completed by the 
appellant and received by the RO in June 2000.

In August 2000, the RO denied the appellant's claim based on 
the negative certification which had been conducted by the RO 
in July 1978.  The information that had been provided for 
certification listed the veteran's name as U.A. (spelling the 
last name with only one c).  

It was then reported that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas in the service of the 
United States Armed Forces.  The appellant did not appeal 
this determination.

Once a denial of a claim for benefits has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

In July 2002, the appellant sought to reopen her claim and 
submitted various documents in support thereof, to include 
copies of some records she had proffered earlier.  She also 
submitted a September 2002 joint affidavit authored by R.P. 
and M.A. which indicated the her spouse, U.A. (spelling the 
last name with two c's), had served in the Philippine Army 
under the 11th Infantry Regiment of the USAFIP, NL; and a 
letter from the appellant dated in September 2004 wherein she 
identifies her spouse as Corporal U.A. (spelling the last 
name with two c's).

The evidence received subsequent to August 2000 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the August 2000 RO 
decision as set forth above is new in that it was not 
previously of record, and is material as it provides for the 
possibility that the spouse of the appellant had recognized 
service.  The RO in July 1978 requested verification of the 
spouse of the appellant with his last name spelled with one 
c.  The additional evidence of record shows that his name may 
be spelled with two c's.  This evidence was not before VA in 
August 2000 and relates to an unestablished fact necessary to 
substantiate the claim.

The Board finds that the evidence added to the record since 
August 2000 raises a reasonable possibility of substantiating 
the claim of whether the appellant has met the basic 
eligibility requirements for VA death benefits, and the claim 
is reopened.


ORDER

New and material evidence having been submitted, the claim of 
whether the appellant has met the basic eligibility 
requirements for VA death benefits is reopened.  The appeal 
is granted to this extent only.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

An RO letter to the appellant dated in June 2004 shows that 
the personal information sent to the United States Department 
of the Army for verification of service included her spouse's 
last name spelled with one c and his date of birth in 1907.  
The additional evidence received by the RO in September 2002 
and September 2004 shows that his last name was spelled with 
two c's and a date of birth of May 6, 1911.  A Death 
Certificate dated in June 1978 which had already been of 
record since August 1978 shows his last name spelled a third 
way, with two l's.

There is nothing in the claims file to suggest that the 
United States Army Reserve Personnel Command (ARPERSCOM, 
formerly ARPERCEN) conducted a records search with the 
information discussed above.  Consequently, the record 
contains evidence that would warrant a further request to the 
service department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); 
see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

Accordingly, this claim is REMANDED for the following action:

1.  Contact ARPERSCOM and request 
reverification of service.  The request 
should clearly ask ARPERSCOM to document that 
its reverification of service encompassed a 
search under all personal information not 
previously considered.  As discussed above, 
reverification should confirm a search under 
the appropriate spelling of the appellant's 
spouse's last name and date of birth.

2.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  Finally, readjudicate the appellant's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decisions with respect to the claims remain 
adverse to the appellant, she should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


